 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TUANJA EDWARD ANDERSON,                             No. 2:18-cv-1216 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    C. ROSE, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On October 4, 2019, plaintiff’s in forma

18   pauperis status was revoked. On December 18, 2019, this case was dismissed based on plaintiff’s

19   failure to pay the court’s filing fee in full. Plaintiff seeks an order notifying the California

20   Department of Corrections and Rehabilitation (“CDCR”) that plaintiff should not be charged for

21   the court’s partial filing fees and reimbursing the $5.00 plaintiff has already paid.

22          Good cause appearing, plaintiff’s request is granted. The order requiring the CDCR to

23   withdraw funds toward plaintiff’s filing fee is vacated, and the Financial Department is directed

24   to refund plaintiff the sum of $5.00. See Jameson v. Rawers, 2009 WL 981390, at *2 (E.D. Cal.

25   Apr. 9, 2009) (where prisoner’s in forma pauperis status is revoked, partial filing fee should be

26   reimbursed).

27   ////

28   ////
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s request (ECF No. 52) is granted;

 3             2. The October 6, 2018 order directing the Director of the CDCR to collect funds from

 4   plaintiff’s prison trust account (ECF No. 11) is vacated;

 5             3. The Financial Department of this court is directed to refund plaintiff the sum of $5.00;

 6   and

 7             4. The Clerk of the Court is directed to serve copies of this order on the Director,

 8   California Department of Corrections and Rehabilitation, 1515 S Street, Sacramento, California

 9   95814, and the Financial Department of the court.

10   Dated: March 3, 2020

11

12

13   /ande1216.ref

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
